Citation Nr: 1719860	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-27 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for a gastrointestinal disability.

3. Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to February 1970.  These matters are before the Board of Veterans'Appeals (Board) on appeal from a July 2008 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran initiated an appeal on all three issues, but in a June 2010 VA Form 9 limited the appeal to the issue of service connection for bilateral hearing loss.  In March 2013 a Travel Board hearing was held before a Veterans Law Judge (VLJ) who has since retired; at that hearing the Veteran's representative expressed the belief that all three issues remained on appeal, and testimony and argument were accepted on all three issues (acknowledging the Board's jurisdiction).  In November 2013 the case was remanded for additional development.  In June 2014 the Veteran was offered, and accepted,  the opportunity for another hearing before a VLJ who would decide his appeal.  In September 2015, a videoconference hearing was held before the undersigned.  Additional evidence (private treatment records) was submitted at the hearing; such evidence and a transcript of the hearing have been associated with the Veteran's record.  In March 2016 these matters were remanded for additional development.

The Veteran had claimed service connection for a "muscle disability."  At the September 2015 hearing, the Veteran's representative clarified that the disability for which service connection is sought is fibromyalgia.  The issue pertaining to gastrointestinal disability is characterized to reflect, in keeping with argument presented, that it encompasses any gastrointestinal disability diagnosed.

The issues of service connection for fibromyalgia and bilateral hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if action on his part is required.
FINDINGS OF FACT

1. During service the Veteran received treatment for an acute episode of gastroenteritis that resolved without residuals; a chronic gastrointestinal disability is not shown to have been manifested in service.  

2. No currently diagnosed gastrointestinal disability (to include irritable bowel syndrome, diverticulosis, and GERD) is shown to be etiologically related to the Veteran's service, to include the acute episode of gastroenteritis therein.


CONCLUSION OF LAW

Service connection for a gastrointestinal disability is not warranted.  38 U.S.C.A. §§  1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. December 2007 VA correspondence notified the Veteran of the information needed to substantiate and complete this claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for VA examinations in May 2010 and (pursuant to the Board's remands) in December 2013, June 2016 (lower GI) and June 2016 (GERD), respectively.  The Board finds the opinions offered, particularly on the June 2016 examinations, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the September 2015 hearing before the undersigned the issues on appeal were identified, and explanation was provided regarding what evidence is needed to substantiate the claims; further development to be completed was identified.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs show that from January 7 to January 17 he was seen for complaints that included chills, fever, diarrhea, nausea, vomiting, and a queezying abdominal feeling.  Gastroenteritis was diagnosed.  On February 1970 service separation examination no gastrointestinal complaints were noted; the Veteran's abdomen and viscera were normal on clinical evaluation.

November 1977 private treatment records note that the Veteran was seen for complaints of vomiting and nausea; the diagnosis was possible enteritis with appendicitis.  January 1979 private treatment records note that he complained of upper and lower abdominal distress with some nausea, but no diarrhea.  September 1983 private treatment records note that the Veteran was first seen in January 1982 for a six to twelve month history of mid-abdominal discomfort with varied ability in his bowel habits.  The doctor's impression was that the Veteran had functional gastrointestinal disturbance secondary to stress.  October 1983 private treatment records note that the Veteran was seen for stomach problems.  November 1998 private treatment records note the Veteran's treatment for sigmoid diverticular disease, and that he had a long term history of severe left lower quadrant pain.  No obvious etiology for the pain had been determined.  September 1999 private treatment records note treatment for severe gastroesophageal reflux disease (GERD).  

February 2004 VA treatment records note that the Veteran complained of worsening stomach and acid reflux problems, a sore spot on the left epigastric area, bloating, and nausea.  The assessment was GERD and chronic epigastric pain. 

October and December 2007 statements from the Veteran's spouse, brother, and a former co-worker note that he first reported stomach problems following discharge from service. 

On May 2010 VA gastrointestinal examination, the Veteran reported that his gastroenteritis/gastroesophageal reflux disease had been problematic for over twenty years, and that he underwent a Nissen fundoplication in 1999 that alleviated his GERD for two years.  He was not taking medication for his symptoms, and reported he rarely had them.  Once a year he might have nausea which will last for a few minutes, but without vomiting.  There were no hematemesis, hematochezia, or melana.  The examiner opined that the Veteran's gastroenteritis in service resolved and was not likely related to a current gastrointestinal disability as acute gastroenteritis is not known to be associated with chronic gastrointestinal disorders. 

At the March 2013 Travel Board hearing the Veteran's spouse testified that he complained of abdominal distress and chronic diarrhea upon return from service.  He testified that he had the condition before he left service and has had it since.  He reported having bouts of diarrhea followed by constipation.  He was receiving VA treatment, which began in the late 1980's. 
On December 2013 VA gastrointestinal examination, it was noted that during service the Veteran was seen in January 1970 for acute gastroenteritis which resolved in two-three weeks.  He reported that he was first given antacids for his symptoms in 1984, and that his esophagus was really bothering him due to a worsening of his chronic chest pain.  He reported irregular and alternating constipation since service. The diagnoses were GERD, resolved, and esophageal spasm, controlled.  The examiner opined that the Veteran's gastrointestinal disability was unrelated to his gastroenteritis in service because his other symptoms presented about seven years after discharge, and gastroenteritis did not tend to lead to chronic esophageal problems.  The examiner also noted that there had been no clear documentation of persistent gastroenteritis that afflicted him in service.

At the September 2015 videoconference hearing, the Veteran testified that he still experienced symptoms of gastroenteritis which included stomach pain and nausea. The Veteran's spouse testified that he did not have any stomach problems prior to service, but approximately a year after service he began seeking treatment.  

On June 2016 lower GI tract examination, the examiner interviewed the Veteran and his spouse and noted treatment for the Veteran's lower GI symptoms began in October 1982.  The Veteran had reported stomach problems and was given Metamucil.  The examiner also noted an August 1996 barium esophagram noting diverticulitis, an August 1997 esophagogastroduodenoscopy (EGD) noting duodenitis, and a September 1998 c-scope noting diverticular syndrome.  The Veteran underwent a partial colectomy for severe diverticula disease in 2000.  The Veteran reported problems with diarrhea and constipation.  He took Miralax for constipation.  The diagnoses were irritable bowel syndrome (IBS), chronic constipation, and diverticula disease.  The examiner opined that the Veteran's IBS, diverticulosis,  and chronic constipation with functional abdominal pain are less likely than not to have incurred in service because the symptoms of such disabilities conditions began in the 1980's, (several years after service) and there was no evidence of a chronic lower intestinal GI condition in service. 

On June 2016 VA GERD examination, the Veteran and his wife reported that he began to experience symptoms of GERD in 1973.  He reported stomach upset and acid coming up the esophagus that stopped in his throat.  The examiner noted that in November 1977 the Veteran was treated for vomiting that had lasted for three days, and that January 1979 treatment records note that the Veteran had upper abdominal distress without diarrhea.  He took sucralfate and omeprazole for his GERD symptoms.  The diagnosis was GERD.  The examiner opined that the Veteran's GERD was less likely than not to have incurred in service because he reported that his symptoms began about three years after discharge, which was supported by treatment records which note upper GI symptoms in 1977.  Further, his episode of nausea and vomiting in service appeared more likely than not to have been acute gastroenteritis. 

The Veteran's episode of gastroenteritis during service in January 1970 was acute, and resolved with treatment.  No related complaints or findings were noted on service separation examination the following month.  No additional gastrointestinal complaints or findings were noted in service.  Therefore, service connection for a gastrointestinal disability on the basis that such disability became manifest, and has been present since is not warranted,  The Board notes the Veteran's and his spouse's and buddy statements indicating he had continuing stomach problems since service.  Notably, gastroenteritis diagnosed in service and the GERD, IBS, diverticulitis/diverticulosis diagnosed postservice are not chronic diseases enumerated under 38 C.F.R. § 3.309(a), and the chronicity/continuity provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the absence of evidence of onset of a chronic gastrointestinal disability in service and continuity of symptomatology since, whether or not a currently diagnosed gastrointestinal disability may be related to service/gastrointestinal complaints therein becomes a medical question that requires medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The only medical evidence in the record that directly addresses the matter of a nexus between the Veteran's current diagnosed gastrointestinal disabilities and his service is in the opinions of the VA examiners.  The Board finds particularly probative the opinions offered on June 2016 VA examinations.  The examiners expressed familiarity with the factual record, and noting the Veteran's medical history opined that the Veteran's currently diagnosed GERD, IBS, and diverticulosis, with chronic constipation and abdominal pain are unrelated to the Veteran's service/gastrointestinal complaints therein.  They explained that gastroenteritis is generally a self-limiting condition and is not known to result in the gastrointestinal disabilities currently diagnosed.  They cited to accurate factual data, including that symptoms reflective of the currently diagnosed gastrointestinal disabilities first appeared (as shown by clinical records and the Veteran's and his spouse's reports) after service.  The providers are medical professionals competent to offer the opinions.   Because there is no medical evidence to the contrary, the Board finds them probative.   

The Veteran's own assertions that his current gastrointestinal problems are related to his service and the episode of gastroenteritis therein are not probative evidence.   He is a layperson (not competent to offer an opinion on a medical question that is beyond the scope of common knowledge, and incapable of resolution by layobservation), and does not cite to supporting medical opinion or medcial literature.   

As the preponderance of the evidence is against a finding of a nexus between the Veteran's current gastrointestinal disabilities and his service, the preponderance of the evidence is against his claim.  Therefore, the appeal in this matter must be denied.


ORDER

Service connection for a gastrointestinal disability is denied. 


REMAND

On July 2016 VA audiology examination, the examiner opined that the Veteran's current bilateral hearing loss was unrelated to his service.  It was noted that puretone thresholds on induction and separation audiograms were within test-retest reliability, and according to OSHA standards there was no standard shift in either ear at any frequency.  Further, there was no objective evidence of noise injury in either ear [notably, the Veteran's MOS in mechanical maintenance suggests exposure to noise in service].  Under governing caselaw, the absence of a hearing loss in service is not fatal to a claim of service connection for hearing loss (see Hensley v. Brown, 5 Vet. App. 155, 159  (1993)).  Furthermore, the Board's March 2016 remand directed that the examiner was to acknowledge the lay reports regarding the continuity of hearing loss symptoms.  The examiner noted the Veteran's reports, and did not discuss their significance.  Therefore, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

On June 2016 VA fibromyalgia examination, the examiner opined that the Veteran did not have a diagnosis of fibromyalgia, and noted that fibromyalgia was a condition of unknown etiology.  However, for service connection purposes a disability is shown present if shown during the pendency of the claim.  VA treatment records show diagnoses of fibromyalgia and fibromyositis since August 2015.  The June 2016 VA examiner did not address those diagnoses, which renders the opinion offered inadequate for rating purposes.  A remand for an adequate opinion is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record updated (to the present, i.e. any outstanding) records of the Veteran's VA treatment for fibromyalgia/fibromyositis.

2.  The AOJ should arrange for an audiological examination of the Veteran to ascertain the likely etiology of his hearing loss disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide an opinion that responds to the following: 

Please identify the likely etiology of the Veteran's hearing loss disability.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include as due to exposure to noise therein)?  The examiner must include rationale with all opinions (acknowledging the Veteran's lay reports of observed continuity of hearing loss symptoms, and that by virtue of his occupation therein (in mechanical maintenance) he likely was exposed to noise in service). 

If the Veteran's hearing loss is determined to be unrelated to service, the provider should identify the etiology for the hearing loss considered more likely (and explain why that is so).

3. The AOJ should also arrange for the Veteran to be examined by an appropriate physician (who had not previously examined him) to determine the nature and likely etiology of his disability claimed as fibromyalgia.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a)  Does the Veteran have (or at any time during the pendency of instant claim is he shown to have had) a diagnosis of fibromyalgia?  The rationale for the opinion should acknowledge that VA treatment records since August 2015 show diagnoses of fibromyalgia and fibromyositis.  If the opinion is to the effect that the treatment record diagnoses are not valid the rationale must explain why that is so.

(b) If a current (or during the pendency of the claim and deemed valid) diagnosis of fibromyalgia is shown, please identify the likely etiology for the disability.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that it is related to the Veteran's service (to include his complaints of muscular and joint pain therein?  If the disability is deemed unrelated to service, please identify the etiology considered more likely.

The examiner must include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


